Exhibit

  D
         Analysis of Funds from Green Circle
For the Period August 10, 2015 - September 29, 2015
                      Appendix C

                                                 Green Circle




                                                $1,100,000
                                           *Wire Fraud Count #3




                                         Oak Tree Management, LLC
                                                BMO x1964




             $915,000               $99,900                     $29,146.19                    $8,125
    *Money Laundering Count #21




         Harbour Family LLP       Green Circle         Morgan, Lewis, & Bockius LLP      Harbour Family LLP
       Milagro Consulting, LLC                                                        Pujanza Management, LLC
             BMO x5236                                                                       BMO x5244




             $750,000                                                                         $8,125
    *Money Laundering Count #22




                                                                                             Mark Burg

           David Harbour
            BoA x8017




             $500,000
    *Money Laundering Count #23




           Larry E. Cook
           FTC Receiver
                                                    Review of Oak Tree Management, LLC BMO x1964
                                                    For the Period August 10, 2015 - September 29, 2015
                                                                      Appendix C-1

 Item                                      Posted                                                                Outflows           Inflows
Number             Account                  Date                 Description            Paid To/From              Detail            Detail           Balance       Citation
         Oak Tree Management, LLC
  1      BMO x1964                         8/10/2015 Balance Prior to G.C. Wire                                                                  $       (69.59) Bates: 034048
         Oak Tree Management, LLC                    WIRE TRANSFER CREDIT                                                                                     034048,
  2      BMO x1964                         8/11/2015 150811009046                        Green Circle                           $ 1,100,000.00 $ 1,099,930.41 034097             *
                                                                                    Harbour Family LLP                                                        Bates:
         Oak Tree Management, LLC                                                  Milagro Consulting, LLC                                                    034048,
  3      BMO x1964                         8/12/2015 DEBIT MEMO                          BMO x5236           $   (915,000.00)                    $ 184,930.41 034080             **
         Oak Tree Management, LLC                                                   No Image Provided by
  4      BMO x1964                         8/18/2015 DEBIT MEMO                      Financial Institution   $       (100.00)                    $ 184,830.41 Bates: 034048
                                                                                     Harbour Family LLP                                                       Bates:
         Oak Tree Management, LLC                                                 Pujanza Management, LLC                                                     034048,
  5      BMO x1964                         8/18/2015 DEBIT MEMO                          BMO x5244           $     (8,125.00)                    $ 176,705.41 034082
         Oak Tree Management, LLC                                                                                                                               034048,
  6      BMO x1964                         8/19/2015 DEBIT MEMO                          Green Circle        $    (99,900.00)                    $    76,805.41 034083
         Oak Tree Management, LLC
  7      BMO x1964                         8/24/2015 ACCT ANALYSIS SERV CHG                Bank Fee          $        (80.04)                    $    76,725.37 Bates: 034048
         Oak Tree Management, LLC                    WIRE TRANSFER CREDIT                                                                                       034050,
  8      BMO x1964                          9/3/2015 150903001544                        Green Circle                           $     8,125.00   $    84,850.37 034098
         Oak Tree Management, LLC
  9      BMO x1964                         9/22/2015 ACCT ANALYSIS SERV CHG               Bank Fee           $       (371.14)                    $    84,479.23 Bates: 034050
         Oak Tree Management, LLC                    FED WIRE TRANSFER DEBIT           Morgan, Lewis, &                                                         034050,
  10     BMO x1964                         9/29/2015 150929013714                       Bockius LLP          $    (29,146.19)                    $    55,333.04 034099

  11     Total Inflows During Reviewed Period                                                                                   $ 1,108,125.00
  12     Total Outflows During Reviewed Period                                                               $ (1,052,722.37)

  13     *Note: The transaction represents Wire Fraud Count 3.
  14     **Note: The transaction represents Money Laundering Count 21.




                                                                                  Page 2 of 5
                                              Review of Harbour Family LLP; Milagro Consulting, LLC BMO x5236
                                                        For the Period August 11, 2015 - August 13, 2015
                                                                         Appendix C-2

 Item                                     Posted                                                                             Outflows            Inflows
Number             Account                 Date                    Description                     Paid To/From               Detail              Detail           Balance            Citation

         Harbour Family LLP
         Milagro Consulting, LLC                    Balance Prior to Transfer from Oak Tree
  1      BMO x5236                        8/11/2015 Management, LLC BMO x1964                                                                                  $      2,962.25 Bates: 034623
         Harbour Family LLP
         Milagro Consulting, LLC                                                              Oak Tree Management, LLC                                                         Bates: 034623, 034662
  2      BMO x5236                        8/12/2015 Credit Memo                                      BMO x1964                               $    915,000.00   $    917,962.25 Appendix C-1, Item #3
         Harbour Family LLP
         Milagro Consulting, LLC                                                                   David Harbour
  3      BMO x5236                        8/13/2015 Fed Wire Transfer Debit 150813009190            BoA x8017            $    (750,000.00)                     $    167,962.25 Bates: 034623, 034687   *

  4      *Note: The transaction represents Money Laundering Count 22.




                                                                                                    Page 3 of 5
                                                          Money Laundering Count
                                                Charges Traced Fom Green Circle Wire Transfer
                                                                Appendix C-3

 Item                        Posted                                                                                     Outflows         Inflows
Number       Account          Date                            Description                     Paid To/From               Detail           Detail            Citation
                                       WIRE TYPE:WIRE IN DATE: 150813 TIME:1304 ET
                                       TRN:2015081300247260
                                       SEQ:150813009190/003634 ORIG:HARBOUR FAMILY         Harbour Family LLP
         David Harbour                 LLP ID:000002785236 SND BK:BMO                     Milagro Consulting, LLC                                   Bates: 012559
  1      BoA x8017           8/13/2015 HARRIS BANK NA ID:071000288                              BMO x5236                              $ 750,000.00 Appendix C-2, Item #3    *
         David Harbour                                                                         Larry E. Cook                                        Bates: 012560, 008708,
  2      BoA x8017            9/2/2015 Customer Withdrawal Image                               FTC Receiver         $   (500,000.00)                008709

  3      *Note: The transaction represents Money Laundering Count 23.




                                                                            Page 4 of 5
                                   Review of Harbour Family LLP; Pujanza Management, LLC BMO x5244
                                              For the Period August 17, 2015 - August 18, 2015
                                                               Appendix C-4

 Item                                Posted                                                                       Outflows           Inflows
Number            Account             Date                 Description                   Paid To/From              Detail            Detail            Balance           Citation
         Harbour Family LLP                    Balance Prior to Deposit from Oak
         Pujanza Management, LLC               Tree Management, LLC
  1      BMO x5244                   8/17/2015 BMO x1964                                                                                           $       166.59 Bates: 034725
         Harbour Family LLP
         Pujanza Management, LLC                                                   Oak Tree Management, LLC                                                       Bates: 034725, 034753;
  2      BMO x5244                   8/18/2015 TELLER DEPOSIT                             BMO x1964                              $      8,125.00   $     8,291.59 Appendix C-1, Item #5
         Harbour Family LLP
         Pujanza Management, LLC               FED WIRE TRANSFER DEBIT
  3      BMO x5244                   8/18/2015 150818010850                                Mark Burg          $     (8,125.00)                     $       166.59 Bates: 034725, 034774




                                                                                    Page 5 of 5
